Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Dennis Croft, a former captain with the City of Roanoke Fire/EMS Department, appeals the district court’s order granting the City of Roanoke’s motion for summary judgment and dismissing his employment discrimination complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm the judgment for the reasons stated by the district court in its memorandum opinion. See Croft v. City of Roanoke, 862 F.Supp.2d 487 (W.D.Va.2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.